Citation Nr: 1607537	
Decision Date: 02/26/16    Archive Date: 03/04/16

DOCKET NO.  14-24 742A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as secondary to Agent Orange/herbicide exposure.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran had active duty from August 1964 to August 1968.  He served in the Marines in Vietnam.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a September 2011 rating decision of the VA Regional Office in Atlanta, Georgia.

The Veteran was afforded a videoconference hearing at the RO in November 2015 before the undersigned Veterans Law Judge sitting at Washington, DC.  The transcript is of record.

Following of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has COPD of service onset for which service connection should be granted.  

The record discloses that in his July 2014 substantive appeal and on personal hearing in November 2015, the Veteran raised the issue of entitlement to service connection for COPD, to include as due to Agent Orange exposure.  This aspect of the claim has not been addressed by the RO and consideration of this question is indicated.  As such the Board has recharacterized the issue on appeal as entitlement to service connection for COPD, to include as due to Agent Orange/herbicide exposure.  VA is required to consider all issues reasonably raised by a veteran's statements and/or other evidence of record. See EF v. Derwinski, 1 Vet.App. 324, 326 (1991); see also Clemons v. Shinseki, 23 Vet.App. 1 (2009). 

The appellant stated on personal hearing that he received treatment for COPD at the Dublin, Georgia VA and that a diagnosis of such had been rendered in May 2015.  The most recent records from that facility date from December 2009 to March 2011.  Additionally, it appears that he may have received prior treatment at the Dublin VA.  As there is potential notice of the existence of additional VA records, they must be retrieved and associated with the other evidence on file. See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, any VA outpatient records dating from 1968 through 2009 and from April 2011 through the present should be requested and associated with Virtual VA/VBMS, to include any that may be retired or on microfilm.

The Board must also advise the Veteran that his claim is substantially compromised by the fact that there are no clinical records in his claims folder for COPD or any other respiratory/or lung disorder almost four decades after discharge from active duty.  In a case such as this one, it would behoove the Veteran to provide additional information and/or authorization to retrieve clinical records from all providers who have treated him for any lung and/or respiratory-related symptoms dating back to 1968.  Therefore, the Veteran should be contacted and requested to identify all health care providers, including VA facilities, who have treated him for any lung and/or respiratory symptomatology since discharge from service in 1968.  The RO should thereafter attempt to secure these records.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran VCAA notice as to the issue of entitlement to service connection for COPD, to include as secondary to Agent Orange/herbicide exposure.  

2.  Contact the Veteran and request that he provide authorization identifying the names and addresses of all providers who have treated him for any lung and/or respiratory disability or symptoms since service.  This includes identifying treatment provided by any VA health care provider.  After securing the necessary releases, the RO should request this information, if not already of record.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate further records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3.  Request all VA outpatient records dating from 1968 through 2009 and from April 2011 to the present from the Dublin, Georgia VA and associate them with Virtual VA/VBMS, to include any that may be retired or on microfilm.  All attempts to obtain the records must be documented.

4.  After taking any further development deemed appropriate, re-adjudicate the issue on appeal.  If records obtained suggest the need for an examination, or the need for a medical opinion, records should be forwarded and/or an examination should be scheduled.  If the benefit is not granted, provide a supplemental statement of the case to the Veteran and his representative, to including the issue of entitlement to service connection for COPD, to include as due to Agent Orange/herbicide exposure.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


